 

Exhibit 10.3



 

Dated: 21st September 2015

 

AKARI THERAPEUTICS PLC

 

and

 

Clive richardson

 

 



 

Employment Contract

 

 



 

[tex99-3_logo.jpg]

 

 

 

 



THIS AGREEMENT is made on the 21st day of September 2015

 

Parties

 

(1)AKARI THERAPEUTICS PLC incorporated and registered in England and Wales with
company number 5252842 whose registered office is at 42-50 Hersham Road,
Walton-on-Thames, Surrey, KT12 1RZ (the "Company"); and

 

(2)Clive Richardson of 28 Parsons Green, London, SW6 4UH (the "Employee").

 

It is hereby agreed

 

1.Interpretation

 

1.1The definitions and rules of interpretation in this clause 1 apply in this
Agreement.

 

"Appointment": the employment of the Employee by the Company on the terms of
this Agreement.

 

"Associated Employer": has the meaning given to it in the Employment Rights Act
1996.

 

"Board": the board of directors of the Company (including any committee of the
board duly appointed by it).

 

“Capacity”: as agent, consultant, director, employee, owner, partner,
shareholder or in any other capacity, whether executive or non-executive.

 

"Commencement Date": 16th September 2015.

 

"Company Intellectual Property" means Intellectual Property Rights created,
conceived, invented, conducted, developed, reduced to practice, compiled,
written, authored, made and/or produced by the Employee (whether jointly or
alone) during the course of their employment with the Company (whether before or
after the date of this Agreement), whether or not during working hours, and/or
conceived, invented, conducted, developed, reduced to practice, compiled,
written, authored, made and/or produced by the Employee during the term of their
employment or thereafter using Company's premises, intellectual property
(including without limitation Company Intellectual Property) materials,
products, and/or resources, all whether or not recorded in material form.

 

"Confidential Information"; information (whether or not recorded in documentary
form, or stored on any magnetic or optical disk or memory) relating to the
business, products, affairs and finances of any Group Company for the time being
confidential to any Group Company and trade secrets including, without
limitation, technical data and know-how relating to the business of any Group
Company or any of their business contacts, including in particular (by way of
illustration only and without limitation) complement inhibitors and/or
leukotriene B4 related areas.

 

"Documents" means documents, notes, records, notebooks, results, agreements,
calculations in each case whether electronic or in hard copy

 

"Garden Leave": any period during which the Company has exercised its rights
under clause 14.

 

1

 

 

"Group Company": the Company, its Subsidiaries or Holding Companies from time to
time and any Subsidiary of any Holding Company from time to time.

 

"Incapacity": any sickness, injury or other medical disorder or condition which
prevents the Employee from carrying out his duties.

 

"Intellectual Property Rights" means patent, patent application, Inventions,
copyright and related rights, trade marks, trade names, service marks and domain
names, rights in get-up, goodwill, rights to sue for passing off, design rights,
semi-conductor topography rights, database rights, confidential information,
moral rights, proprietary rights, data rights, enforcement rights, royalty
rights and any other intellectual property rights in each case whether
registered or unregistered and including all applications or rights to apply
for, and renewals or extensions of such rights and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world in relation to areas concerning complement inhibitors
and/or leukotriene B4 applications.

 

"Invention" means any invention, idea, discovery, conception, development,
composition of matters, improvement or innovation, new uses, derivatives,
processes, procedures, formulae, formulation, models, assays prototypes,
methods, designs, techniques, compounds, results, data, data rights, know how,
materials, records, documentation, technology, process, products, works of
authorship, laboratory records, analytical and quality control data, trial data,
case report forms, data analyses, reports or summaries, all whether or not
patentable, copyrightable or capable of registration, and whether or not
recorded in any medium.

 

"Know-How" means a package of expertise, information, technology, or skills,
resulting from experience and testing relating to any data, Documents,
formulations, materials, methods, processes, products, results, and/or resources
of the Company or any Group Company and/or Company Intellectual Property.

 

"SSP": statutory sick pay.

 

"Subsidiary and Holding Company": in relation to a company mean "subsidiary" and
"holding company" as defined in section 1159 of the Companies Act 2006 and a
company shall be treated, for the purposes only of the membership requirement
contained in subsections 1159(1)(b) and (c), as a member of another company even
if its shares in that other company are registered in the name of (a) another
person (or its nominee), whether by way of security or in connection with the
taking of security, or (b) a nominee.

 

1.2The headings in this Agreement are inserted for convenience only and shall
not affect its construction.

 

1.3A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

1.4Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.

 

1.5Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.

 

1.6The schedules to this Agreement form part of (and are incorporated into) this
Agreement.

 

2

 

 

1.7The Company accepts the benefits in this Agreement on its own behalf and on
behalf of all Group Companies. The Company shall be entitled to assign its
rights and those of other Group Companies in connection with this Agreement to
any other Group Company at any time with immediate effect on giving written
notice to the Employee.

 

2.Term of appointment

 

2.1The Appointment commenced on the Commencement Date and shall continue,
subject to the remaining terms of this Agreement, until terminated by either
party giving the other not less than 6 months' prior notice in writing.

 

2.2No employment with a previous employer counts towards the Employee's period
of continuous employment with the Company.

 

2.3The Employee consents to the transfer of his employment under this Agreement
to an Associated Employer at any time during the Appointment.

 

3.Employee warranties

 

3.1The Employee represents and warrants to the Company that, by entering into
this Agreement or performing any of his obligations under it, he will not be in
breach of any court order or any express or implied terms of any contract or
other obligation binding on him and undertakes to indemnify the Company against
any claims, costs, damages, liabilities or expenses which the Company may incur
as a result if he is in breach of any such obligations.

 

3.2The Employee warrants that he is entitled to work in the United Kingdom
without any additional approvals and will notify the Company immediately if he
ceases to be so entitled during the Appointment.

 

4.Duties and Outside Interests

 

Duties

 

4.1The Employee shall serve the Company as Commercial Director and perform the
duties set out at Schedule 1 to this Agreement.

 

4.2During the Appointment the Employee shall:

 

(a)unless prevented by Incapacity, devote the whole of his time, attention and
abilities to the business of the Company and any Group Company of which he is an
officer or consultant;

 

(b)diligently exercise such powers and perform such duties as may from time to
time be assigned to him by the Company;

 

(c)comply with all reasonable and lawful directions given to him by the Company;

 

(d)promptly make such reports to the Chief Executive Officer in connection with
the affairs of any Group Company on such matters and at such times as are
reasonably required;

 

3

 

 

(e)report his own wrongdoing and any wrongdoing or proposed wrongdoing of any
other employee or director of any Group Company to the Board immediately on
becoming aware of it;

 

(f)use his best endeavours to promote, protect, develop and extend the business
of any Group Company; and

 

(g)consent to the Company monitoring and recording any use that he makes of the
Company's electronic communications systems for the purpose of ensuring that the
Company's rules are being complied with and for legitimate business purposes.

 

4.3The Employee shall comply with the Company's anti-corruption and bribery
policy and related procedures at all times.

 

4.4All documents, manuals, hardware and software provided for the Employee's use
by the Company, and any data or documents (including copies) produced,
maintained or stored on the Company's computer systems or other electronic
equipment (including mobile phones), remain the property of the Company.

 

Outside interests

 

4.5Subject to clause 4.6, during the Appointment the Employee shall not, except
as a representative of the Company or with the prior written approval of the
Company whether paid or unpaid, be directly or indirectly engaged, concerned or
have any financial interest in any Capacity in any other business, trade,
profession or occupation (or the setting up of any business, trade, profession
or occupation).

 

4.6Notwithstanding clause 4.5, the Employee may hold an investment by way of
shares or other securities of not more than 5% of the total issued share capital
of any company (whether or not it is listed or dealt in on a recognised stock
exchange) where such company does not carry on a business similar to or
competitive with any business for the time being carried on by any Group Company
from time to time.

 

4.7The Employee agrees to disclose to the Company any matters relating to him,
his spouse or civil partner (or anyone living as such), children or parents
which may, in the reasonable opinion of the Company, be considered to interfere,
conflict or compete with the proper performance of the Employee's obligations
under this Agreement.

 

5.Place of work

 

5.1The Employee's normal place of work is 75 Wimpole Street, London, W1G 9RT or
such other place within 50 miles which the Company may reasonably require for
the proper performance and exercise of his duties.

 

5.2The Employee agrees to travel on the Company's business (both within the
United Kingdom or abroad) as may be required for the proper performance of his
duties under the Appointment.

 

5.3During the Appointment the Employee shall not be required to work outside the
United Kingdom for any continuous period of more than one month.

 

4

 

 

6.Hours of work

 

The Employee's normal working hours shall be 9 am to 5.30 pm on Mondays to
Fridays and such additional hours as are necessary for the proper performance of
his duties. The Employee acknowledges that he shall not receive further
remuneration in respect of such additional hours.

 

7.Salary and Benefits

 

Salary

 

7.1The Employee shall be paid an initial salary of £210,000 per annum.

 

7.2The Employee's salary shall accrue from day to day and be payable monthly in
arrears on or about the 28th of each month directly into the Employee's bank or
building society account.

 

7.3The Employee's salary shall be reviewed by the Chief Executive Officer
annually. The Company is under no obligation to award an increase following a
salary review. There will be no review of the salary after notice has been given
by either party to terminate the Appointment.

 

Bonus

 

7.4The Employee will be paid an annual bonus of up to 40% of his base salary at
year end, subject to performance criteria which will be agreed on an annual
basis for each year.

 

7.5If the Company makes a bonus payment to the Employee in respect of a
particular financial year of the Company, it shall not be obliged to make
subsequent bonus payments in respect of subsequent financial years of the
Company.

 

7.6The Company may alter the terms of any bonus targets or withdraw them
altogether at any time without prior notice.

 

7.7Notwithstanding clause 7.5, the Employee shall be entitled to a pro-rated
bonus calculated up to the termination date if:

 

(a)he has not been employed throughout the whole of the relevant financial year
of the Company; or

 

(b)his employment terminates for any reason or he is under notice of termination
(whether given by the Employee or the Company) at or prior to the date when a
bonus might otherwise have been payable.

 

Share options

 

7.8The Employee will be entitled to participate in a share option scheme
(“Scheme”), details of which will be provided to the Employee separately. The
Employee’s participation in the Scheme will be subject to the rules of Scheme
from time to time.

 

7.9The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend the Scheme at any time on reasonable notice to the
Employee.

 

7.10The Company may deduct from the salary, or any other sums owed to the
Employee, any money owed to any Group Company by the Employee.

 

5

 

 

7.11Equity. Subject to approval of the Board or an appropriate committee
thereof, Company shall grant Executive on the Commencement Date or as soon as
practicable thereafter pursuant to the terms of the Celsus Therapeutics PLC 2014
Equity Incentive Plan (the “Plan”), a stock option (the “Option”) to purchase
16,271,850 shares of common stock of the Company, at a per share exercise price
equal to the Fair Market Value (as defined in the Plan) of the Company’s common
stock on the date of grant, which Option shall be, to the maximum extent
permissible, treated as an “incentive stock option” within the meaning of
Section 422 of the Code. The Option shall vest rateably on a semi-annual basis
over four (4) years on each anniversary of the Commencement Date, provided that
Executive remains employed by Company on the vesting date; provided further,
that there is a minimum 25% vesting and, however, that the Option shall vest
fully immediate prior to a Change of Control (as defined below) or upon the
non-renewal of this Agreement. The Option shall be evidenced in writing by, and
subject to the terms and conditions of, the Plan and the Company’s standard form
of stock option agreement, which agreement shall expire and the Company’s
standard form of stock option agreement, which agreement shall expire ten (10)
years from the date of grant except as otherwise provided in the stock option
agreement or the Plan.

 

Severance Payment. An amount equal to one and a half times the sum of (x)
Executive’s annual Base Salary at the rate in effect as of the termination date
and (y) the target Annual Performance Bonus to which Executive may have been
entitled for the year in which Executive’s employment terminated, in each case
less all customary and required taxes and employment-related deductions.

 

As used herein, a “Change of Control” shall mean the occurrence of any of the
following events:

 

(A) the approval by shareholders of the Company of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

 

(B) the approval by the shareholders of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets. Except if the Company’s valuation is less than that at the time of the
merger on 16th September 2015 as calculated including any prior distribution of
funds, dividends, sale proceeds etc

 

8.Expenses and benefits

 

8.1The Company shall reimburse (or procure the reimbursement of) all reasonable
expenses wholly, properly and necessarily incurred by the Employee in the course
of the Appointment, subject to production of VAT receipts or other appropriate
evidence of payment.

 

8.2The Employee shall be entitled to participate in the Company's life assurance
scheme which shall pay to the Employee's dependants a sum equal to £840,000 if
the Employee dies during the Appointment. Participation is subject to:

 

(a)the insurance provider accepting the Employee into its scheme;

 

6

 

 

(b)the terms of the Company's life assurance scheme, as amended from time to
time;

 

(c)the rules or the insurance policy of the relevant insurance provider, as
amended from time to time; and

 

(d)the Employee satisfying the normal underwriting requirements of the relevant
insurance provider and the premium being at a rate which the Company considers
reasonable.

 

(e)The payment of medical healthcare insurance policy for you and your family.

 

8.3If the insurance provider refuses for any reason to provide life assurance
benefit to the Employee the Company shall not be liable to provide to the
Employee any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit.

 

8.4The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend its life assurance scheme (including the level of the
Employee's cover) at any time on reasonable notice to the Employee.

 

9.Holidays

 

9.1The Employee shall be entitled to 25 days' paid holiday in each holiday year
together with the usual public holidays England. The Company's holiday year runs
between 1 January and 31 December. If the Appointment commences or terminates
part way through a holiday year, the Employee's entitlement during that holiday
year shall be calculated on a pro-rata basis rounded up to the nearest half day.

 

9.2Holiday shall be taken at such time or times as shall be approved in advance
by the Chief Executive Officer The Employee shall not carry forward more than
five accrued but untaken holiday entitlement to a subsequent holiday year unless
the Employee has been unavoidably prevented from taking such holiday during the
relevant leave year because of sickness absence or statutory maternity,
paternity or adoption leave.

 

9.3The Employee shall have no entitlement to any payment in lieu of accrued but
untaken holiday except on termination of the Appointment. The amount of such
payment in lieu shall be 1/260th of the Employee's salary for each untaken day
of the entitlement under clause 9.1 for the holiday year in which termination
takes place and any untaken days carried forward from the preceding holiday
year.

 

9.4If the Company has terminated or would be entitled to terminate the
Appointment under clause 13 or if the Employee has terminated the Appointment in
breach of this Agreement any payment due under clause 9.3 shall be limited to
the Employee's statutory entitlement under the Working Time Regulations 1998 and
any paid holidays (including paid public holidays) taken shall be deemed first
to have been taken in satisfaction of that statutory entitlement.

 

9.5If on termination of the Appointment the Employee has taken in excess of his
accrued holiday entitlement, the Company shall be entitled to recover from the
Employee by way of deduction from any payments due to the Employee or otherwise
one day's pay calculated at 1/260th of the Employee's salary for each excess
day.

 

7

 

 

If either party has served notice to terminate the Appointment, the Company may
require the Employee to take any accrued but unused holiday entitlement during
the notice period. Any accrued but unused holiday entitlement shall be deemed to
be taken during any period of Garden Leave.

 

10.Incapacity

 

10.1If the Employee is absent from work due to Incapacity, the Employee shall
notify the Chief Executive Officer of the reason for the absence as soon as
possible but no later than 10 am on the first day of absence.

 

10.2The Employee shall certify his absence until he is required to obtain a fit
note from his GP.

 

10.3Subject to his compliance with this Agreement, the Employee shall be
entitled to receive his full salary and contractual benefits during any periods
of sickness absence up to a maximum of 10 days in any 52 week period. Those
payments shall be inclusive of any SSP due.

 

10.4The Employee agrees to consent to medical examinations (at the Company's
expense) by a doctor nominated by the Company should the Company so require. The
Employee agrees that any report produced in connection with any such examination
may be disclosed in its complete form to the Company and the Company may discuss
the contents of the report with the relevant doctor.

 

10.5If the Incapacity is or appears to be occasioned by actionable negligence,
nuisance or breach of any statutory duty on the part of a third party in respect
of which damages are or may be recoverable, the Employee shall immediately
notify the Chief Executive Officer of that fact and of any claim, settlement or
judgment made or awarded in connection with it and all relevant particulars that
the Chief Executive Officer may reasonably require. The Employee shall if
required by the Company, co-operate in any related legal proceedings and refund
to the Company that part of any damages or compensation recovered by him
relating to the loss of earnings for the period of the Incapacity as the Chief
Executive Officer may reasonably determine less any costs borne by him in
connection with the recovery of such damages or compensation, provided that the
amount to be refunded shall not exceed the total amount paid to the Employee by
the Company in respect of the period of Incapacity.

 

10.6The rights of the Company to terminate the Appointment under the terms of
this Agreement apply even when such termination would or might cause the
Employee to forfeit any entitlement to sick pay or other benefits.

 

11.Confidential Information

 

11.1The Employee acknowledges that in the course of the Appointment and his
prior employment with the Company he will have and will have had access to
Confidential Information. The Employee has therefore agreed to accept the
restrictions in this clause 11.

 

11.2The Employee shall not (except in the proper course of his duties), either
during the Appointment or at any time after its termination (however arising),
use or disclose to any person, company or other organisation whatsoever (and
shall use his best endeavours to prevent the publication or disclosure of) any
Confidential Information. This shall not apply to:

 

(a)any use or disclosure authorised by the Board or required by law;

 

8

 

 

(b)any information which is already in, or comes into, the public domain other
than through the Employee's unauthorised disclosure; or

 

(c)any protected disclosure within the meaning of section 43A of the Employment
Rights Act 1996.

 

11.3Before disclosing, or allowing the disclosure, or any Confidential
Information to any person, company or other organisation, the Employee shall
ensure that such person, company or other organisation is subject to appropriate
obligations of confidentiality in respect of such Confidential Information.

 

11.4The Employee shall not make any public statement (whether written or oral)
to the media or otherwise relating to the affairs of the Company or any Group
Company and shall not write any article for publication on any matter concerned
with the Business or other affairs of the Company or the Group without the prior
written consent of.

 

12.Payment in lieu of notice

 

12.1Notwithstanding clause 2, the Company may, in its sole and absolute
discretion, terminate the Appointment at any time and with immediate effect by
notifying the Employee that the Company is exercising its right under this
clause 12 and that it will make a payment in lieu of notice equal to the basic
salary (as at the date of termination) which the Employee would have been
entitled to receive under this Agreement during the notice period referred to at
clause 2 (or, if notice has already been given, during the remainder of the
notice period) less income tax and National Insurance contributions (“Payment in
Lieu”).

 

12.2The Company may pay any sums due under clause 12.1 in equal monthly
instalments until the date on which the notice period referred to at clause 2
would have expired if notice had been given. The Employee shall be obliged to
seek alternative income during this period and to notify the Company of any
income so received. The instalment payments shall then be reduced by the amount
of such income.

 

12.3The Employee shall have no right to receive a Payment in Lieu unless the
Company has exercised its discretion in clause 12.1. Nothing in this clause 12
shall prevent the Company from terminating the Appointment in breach.

 

12.4Notwithstanding clause 12.1 the Employee shall not be entitled to any
Payment in Lieu if the Company would otherwise have been entitled to terminate
the Appointment without notice in accordance with clause 13. In that case the
Company shall also be entitled to recover from the Employee any Payment in Lieu
(or instalments thereof) already made.

 

13.Termination without notice

 

13.1The Company may also terminate the Appointment with immediate effect without
notice and with no liability to make any further payment to the Employee (other
than in respect of amounts accrued due at the date of termination) if the
Employee:

 

(a)is guilty of any gross misconduct affecting the business of any Group
Company;

 

(b)commits any serious or repeated breach or non-observance of any of the
provisions of this Agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Company;

 

9

 

 

(c)is, in the reasonable opinion of the Company, negligent and incompetent in
the performance of his duties;

 

(d)is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has a county court administration order made against him under the
County Court Act 1984;

 

(e)is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing;

 

(f)becomes of unsound mind (which includes lacking capacity under the Mental
Capacity Act 2005), or a patient under any statute relating to mental health;

 

(g)ceases to be eligible to work in the United Kingdom;

 

(h)is guilty of any fraud or dishonesty or acts in any manner which in the
opinion of the Company brings or is likely to bring the Employee or any Group
Company into disrepute or is materially adverse to the interests of the Company;

 

(i)is in breach of the Company's anti-corruption and bribery policy and related
procedures; or

 

(j)is guilty of a serious breach of any rules issued by the Company from time to
time regarding its electronic communications systems.

 

13.2The rights of the Company under clause 13.1 are without prejudice to any
other rights that it might have at law to terminate the Appointment or to accept
any breach of this Agreement by the Employee as having brought the agreement to
an end. Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.

 

14.Garden Leave

 

14.1Following service of notice to terminate the Appointment by either party, or
if the Employee purports to terminate the Appointment in breach of contract, the
Company may by written notice place the Employee on Garden Leave for the whole
or part of the remainder of the Appointment.

 

14.2During any period of Garden Leave:

 

(a)the Company shall be under no obligation to provide any work to the Employee
and may revoke any powers the Employee holds on behalf of any Group Company;

 

(b)the Company may require the Employee to carry out alternative duties or to
only perform such specific duties as are expressly assigned to the Employee, at
such location (including the Employee's home) as the Company may decide;

 

(c)the Employee shall continue to receive his basic salary and all contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

 

(d)the Employee shall remain an employee of the Company and bound by the terms
of this Agreement (including any implied duties of good faith and fidelity);

 

10

 

 

(e)the Employee shall ensure that the Chief Executive Officer knows where he
will be and how he can be contacted during each working day (except during any
periods taken as holiday in the usual way);

 

(f)the Employee shall not commence any other employment or engagement;

 

(g)the Company may exclude the Employee from any premises of any Group Company;
and

 

(h)the Company may require the Employee not to contact or deal with (or attempt
to contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
any Group Company.

 

14.3The Employee shall on termination of the Appointment or, if earlier, at the
start of a period of Garden Leave:

 

(a)subject to clause 14.4 deliver to the Company all materials, records and
other information (including, without limitation, in written, oral, visual or
electronic form or on any magnetic or optical disk or memory and wherever
located) made, compiled or acquired by him during the Appointment and relating
to any Group Company or its business contacts, any keys, credit cards and any
other property of any Group Company including any car provided by the Company
which is in his possession, custody, care or control;

 

(b)irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in his possession, custody, care or control outside
the premises of the Company;

 

(c)resign immediately without compensation from any office that he holds in or
on behalf of any Group Company; and

 

(d)confirm in writing his compliance with his obligations under this clause 14.3
if requested to do so by the Company and provide it with such reasonable
evidence of compliance as it may request.

 

14.4Where the Employee has been placed on Garden Leave he shall not be required
by clause 14.3 to return until the end of the Garden Leave period any property
provided to him as a contractual benefit for use during the Appointment.

 

14.5The Employee irrevocably appoints the Company to be his attorney in his name
and on his behalf to sign, execute or do any such instrument or thing and
generally to use his name in order to give the Company (or its nominee) the full
benefit of the provisions of clause 14.3(c).

 

15.Obligations on termination

 

15.1On termination of the Appointment (however arising) the Employee shall:

 

(a)Immediately deliver to the Company all documents, books, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the business or affairs of any Group Company or its business
contacts, any keys, credit card and any other property of any Group Company
including any car provided to the Employee, which is in his possession or under
his control;

 

11

 

 

(b)irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in his possession or under his control outside the
Company's premises; and

 

(c)provide a signed statement that he has complied fully with his obligations
under this clause 15.1 together with such reasonable evidence of compliance as
the Company may request.

 

15.2On termination of the Appointment however arising the Employee shall not be
entitled to any compensation for the loss of any rights or benefits under any
share option, bonus, long-term incentive plan or other profit sharing scheme
operated by any Group Company in which he may participate.

 

16.Intellectual Property

 

16.1The parties acknowledge that the Employee may have created and/or may create
in the future Inventions (alone or jointly) during the course of their
employment with the Company and/or thereafter and that the Employee has a
special obligation to further the interests of the Company in relation to such
Inventions. The Employee shall, promptly following creation, disclose to the
Company all such Inventions and works embodying Company Intellectual Property.

 

16.2The Employee acknowledges that (except to the extent prohibited by or
ineffective in law) all Company Intellectual Property, materials, products,
Documents, Know-How and Confidential Information embodying them shall
automatically exclusively and solely belong to the Company as from creation for
the full term of those rights and (except to the extent prohibited by or
ineffective in law) the Employee hereby irrevocably and unconditionally assigns,
by way of present and future assignment, any and all right, title and interest
therein to the Company.

 

16.3To the extent that any Company Intellectual Property does not vest in the
Company automatically pursuant to clause 16.2 (and except to the extent
prohibited by or ineffective in law), the Employee holds such property on trust
for the Company and hereby grants to the Company an exclusive, irrevocable,
worldwide, royalty free licence to exploit, use, develop, perform, modify,
change, reproduce, publish and distribute, with the right to sublicense and
assign such rights, and all claims and causes of action of any kind with respect
to any of the foregoing, in and to such property in its discretion for any
purpose whatsoever until such Company Intellectual Property fully vests in the
Company.

 

16.4To the extent that any Inventions or Company Intellectual Property created
by the Employee (whether alone or jointly) at any time during the course of
their employment are prohibited by or prevented in law from automatically
vesting with the Company pursuant to clause 16.2 or clause 16.3, the Employee
shall, immediately upon creation of such rights, grant the Company a right of
first refusal, in writing, to acquire them on arm's length terms to be agreed
between the parties. If the parties cannot agree on such terms within 30 days of
the Company receiving the offer, the Company shall refer the dispute to an
independent expert who shall be appointed by the Company. The independent expert
shall act as an expert and not as an arbitrator. The independent expert's
decision shall be final and binding on the parties in the absence of manifest
error and the costs of the independent expert's determination shall be borne
equally by the parties. The parties will be entitled to make submissions to the
independent expert and will provide (or procure that others provide) the
independent expert with such assistance and documents as the independent expert
reasonably requires for the purpose of reaching a decision. The Employee agrees
that the provisions of this clause 16.4 shall apply to all Company Intellectual
Property and Inventions to which this clause 16.4 applies until such time as the
Company (in its sole discretion) has agreed in writing that the Employee may
offer them for sale to a third party.

 

12

 

 

16.5The Employee agrees:

 

(a)to execute all such documents, both during and after their employment, as the
Company may require to vest in the Company all right, title and interest in any
Inventions and Company Intellectual Property pursuant to this agreement,
including without limitation, assignment forms as provided by the Company;

 

(b)to provide all such information and assistance and do all such further things
as the Company may require to enable it to protect, maintain and exploit the
Company Intellectual Property to the best advantage, including (without
limitation), at the Company's request, applying for the protection of Inventions
throughout the world;

 

(c)to assist the Company in applying for the registration of any registrable
Company Intellectual Property, enable it to enforce and defend the Company
Intellectual Property against third parties; and to enforce and defend claims
for infringement of third party Intellectual Property Rights or misappropriation
of any Company Intellectual Property, Know-How, Documents or materials or
products;

 

(d)not to apply for the registration of any Company Intellectual Property
without the prior written consent of the Company; and

 

(e)to keep strictly confidential all Confidential Information unless the Company
has consented in writing to its disclosure by the Employee.

 

16.6As against the Company, its successors and assigns and any licensee of any
of the foregoing, the Employee hereby irrevocably and unconditionally waives all
of their present and future moral rights which arise under the Copyright Designs
and Patents Act 1988 and all similar rights in other jurisdictions relating to
the Company Intellectual Property and the Employee agrees not to support,
maintain or permit any claim for infringement of moral rights in such copyright
works.

 

16.7The Employee acknowledges that, except as provided by law, no further
remuneration or compensation, other than that provided for in this agreement, is
or may become due to them in respect of their compliance with this clause. This
clause is without prejudice to the Employee’s rights under the Patents Act 1977.

 

16.8The Employee irrevocably appoints the Company as their attorney in their
name to sign, execute, do or deliver on your behalf any deed, document or other
instrument and to use the Employee’s name for the purpose of giving full effect
to this clause. The Employee acknowledges that a certificate in writing, signed
by any director or the secretary of the Company, or that any instrument or act
falls within the authority conferred by this agreement shall be conclusive
evidence that such is the case so far as any third party is concerned.

 

13

 

 

16.9Rights and obligations under this agreement shall continue in force after
termination of this agreement or the Employee’s employment in respect of any
Company Intellectual Property and/or Confidential Information.

 

17.Post Termination Restrictions

 

The Employee agrees to enter into the restrictions at Schedule 2 to this
Agreement.

 

18.Disciplinary and grievance procedures

 

18.1As at the date of this agreement, there are no Company disciplinary and
grievance procedures which apply to the Employee.

 

18.2If the Employee wants to raise a grievance, he may apply in writing to the
Chief Executive Officer.

 

18.3If the Employee wishes to appeal against a disciplinary decision he may
apply in writing to the Chairman of the Board.

 

18.4The Company may suspend the Employee from any or all of his duties during
any period in which the Company is investigating any disciplinary matter
involving the Employee or while any disciplinary procedure against the Employee
is outstanding.

 

18.5During any period of suspension:

 

(a)the Employee shall continue to receive his basic salary and all contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

 

(b)the Employee shall remain an employee of the Company and bound by the terms
of this Agreement;

 

(c)the Employee shall ensure that the Chief Executive Officer knows where he
will be and how he can be contacted during each working day (except during any
periods taken as holiday in the usual way);

 

(d)the Company may exclude the Employee from his place of work or any other
premises of any Group Company; and

 

(e)the Company may require the Employee not to contact or deal with (or attempt
to contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
any Group Company.

 

19.Pensions

 

19.1There is no pension scheme in force in relation to the Employee’s
employment. The Employee will be notified when he becomes eligible for auto
enrolment into a pension scheme.

 

19.2A contracting-out certificate is not in force in respect of the Appointment.

 

14

 

 

20.Anti-bribery and Corruption

 

20.1The Company expects the highest standards of integrity in relation to
employees' dealings with the Company's customers, suppliers, agents and
subcontractors and with any government official.

 

20.2For the purposes of this clause:

 

(a)A bribe is any gift, loan, fee, reward or other advantage given to or
received from any person in order to obtain, retain or direct business or to
secure any other improper advantage in the conduct of business and includes a
kickback on any portion of a contract payment; and

 

(b)Hospitality, entertainment and gifts includes but is not limited to the offer
or receipt of gifts, meals, goods, services, favours, loans, trips,
accommodation and the use of property or invitations to events, functions or
other social gatherings.

 

20.3The Employee is prohibited from offering, giving, authorising or accepting a
bribe in any form. The Employee is also prohibited from using any other route or
channel to provide a bribe to or receive a bribe from the Company's customers,
suppliers, agents or subcontractors or any government official.

 

20.4The Employee is required not to give or receive hospitality, entertainment
or gifts if these are intended, or could be reasonably interpreted, as a reward
or encouragement for a favour or preferential treatment in connection with the
Company's business.

 

20.5The Employee is prohibited from making any direct or indirect contributions
to political parties, organisations or individuals engaged in politics, or any
charitable contribution or sponsorship as a way of obtaining advantage in
business transactions.

 

20.6The Employee is prohibited from making any direct or indirect illicit or
secret payments or transfers of value to government officials and from giving
hospitality, entertainment or gifts to government officials.

 

20.7Where the Employee suspects, believes or knows that an act of bribery or
corruption is being considered or carried out, the Employee is required to
report this to the Company.

 

21.DATA PROTECTION AND USE OF COMPANY COMPUTER

 

21.1The Employee's personal data will be held by the Company in its manual and
automated filing systems. The Company will process and may disclose such data
and the Employee consents to the processing and disclosure of such data both
inside and, where necessary, outside the European Economic Area (including in
particular, but without limitation, the USA for the following purposes:

 

(a)in order for the Appointment and this agreement to be performed;

 

(b)in order to comply with any legal obligations imposed on the Company or any
Group Company;

 

(c)for decisions to be made regarding the Employee's employment or continued
employment;

 

(d)for obtaining or carrying out work from or for customers or potential
customers;

 

15

 

 

(e)for the purpose of any potential sale of over 50 per cent of the shares of
the Company or any Holding Company of the Company or other change of control or
any potential transfer of the Employee's employment under the Transfer of
Undertaking (Protection of Employment) Regulations 2006.

 

21.2Disclosure may include, in the case of sale, change of control or transfer,
disclosure to the potential purchaser or investor and their advisors and, in the
case of obtaining or carrying out work, disclosure to customers or potential
customers.

 

21.3The Company will process and may disclose sensitive data and the Employee
consents to the processing and disclosure of such data as follows:

 

(a)information about the Employee's physical or mental health or condition for
the purpose of the performance of the Appointment and this agreement, monitoring
sickness absence, dealing with sick pay and determining the Employee's fitness
to carry out duties on behalf of the Group;

 

(b)information about the Employee's sex, marital status, race, ethnic origin or
disability for the purpose of monitoring to ensure equality of opportunity and
compliance with equal opportunities legislation;

 

(c)information relating to any criminal proceedings in which the Employee has
been involved for insurance purposes and in order to comply with legal
requirements and obligations to third parties.

 

21.4The Employee shall use all reasonable endeavours to keep the Company
informed of any changes to his personal data.

 

21.5The Employee acknowledges that in the course of this Appointment he shall
have access to personal and sensitive data relating to other employees and he
agrees to comply with the Company's data protection policy at all times.

 

21.6The Employee further acknowledges that computer provided to it, placed at
his disposal and/or for his use any Group Company ("Company Computer") is the
property of such Group Company and upon termination shall promptly return it to
such Group Company. The Employee shall refrain from any illegal or immoral use
of the Company Computer. In addition, the Employee undertakes to act with
respect to the Company Computer any and all other computers, electronic
telecommunications devices and other equipment of any Group Company, if and to
the extent placed at the Employee's disposal and/or for his use, in accordance
with and subject to the Company’s policies, as shall be in effect from time to
time. Without derogating from the above, it is explicitly clarified that the
Employee is prohibited from downloading, uploading or otherwise installing in
any manner whatsoever, any software and/or hardware, on to the Company Computer
and/or any other Company equipment, without the Company’s prior written
approval.

 

21.7The Employee is aware that the Company, may, from time to time, monitor its
employees’ activities in the framework of their work, including without
limitation by means of monitoring, either constantly or sporadically, the
activity at the Company and/or the Company’s incoming and outgoing e-mail
telecommunications and the Employee hereby willingly agrees to such activity and
declares and confirms that said activity (and the results thereof) shall not
constitute a breach of the Employee's privacy. The Employee further declares
that the e-mail box assigned to him is intended for working purposes only and
that any information and/data which shall be on the Company’s computers,
including for the avoidance of doubt the Company Computer, and/or data systems
shall be the Company’s property.

 

16

 

 

22.Collective agreements

 

There is no collective agreement which directly affects the Appointment.

 

23.Reconstruction and amalgamation

 

If the Appointment is terminated at any time by reason of any reconstruction or
amalgamation of any Group Company, whether by winding up or otherwise, and the
Employee is offered employment with any concern or undertaking involved in or
resulting from the reconstruction or amalgamation on terms which (considered in
their entirety) are no less favourable to any material extent than the terms of
this Agreement, the Employee shall have no claim against the Company or any such
undertaking arising out of or connected with the termination.

 

24.Notices

 

24.1A notice given to a party under this Agreement shall be in writing in the
English language and signed by or on behalf of the party giving it. It shall be
delivered by hand or sent to the party at the address given in this Agreement or
as otherwise notified in writing to the other party.

 

24.2Any such notice shall be deemed to have been received:

 

(a)if delivered by hand, at the time the notice is left at the address or given
to the addressee; and

 

(b)in the case of pre-paid first class UK post or other next working day
delivery service, at 9.00 am on the second business day after posting or at the
time recorded by the delivery service.

 

24.3A notice shall have effect from the earlier of its actual or deemed receipt
by the addressee. For the purpose of calculating deemed receipt:

 

(a)all references to time are to local time in the place of deemed receipt; and

 

(b)if deemed receipt would occur on a Saturday or Sunday or a public holiday
when banks are not open for business, deemed receipt is at 9.00 am on the next
business day.

 

24.4A notice required to be given under this Agreement shall not be validly
given if sent by email.

 

24.5This clause does not apply to the service of any proceedings or other
documents in any legal action.

 

25.Entire agreement

 

25.1This Agreement constitutes the entire agreement between the parties and
supersedes and extinguishes all previous agreements, promises, assurances,
warranties, representations and understandings between them, whether written or
oral, relating to its subject matter.

 

17

 

 

25.2Each party acknowledges that in entering into this Agreement it does not
rely on, and shall have no remedies in respect of, any statement,
representation, assurance or warranty (whether made innocently or negligently)
that is not set out in this Agreement.

 

25.3Each party agrees that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement in this
Agreement.

 

25.4Nothing in this clause shall limit or exclude any liability for fraud.

 

26.Variation

 

No variation or agreed termination of this Agreement shall be effective unless
it is in writing and signed by the parties (or their authorised
representatives).

 

27.Counterparts

 

27.1This Agreement may be executed in any number of counterparts, each of which
when executed shall constitute a duplicate original, but all the counterparts
shall together constitute the one agreement.

 

27.2No counterpart shall be effective until each party has executed at least one
counterpart.

 

28.Third party rights

 

No one other than a party to this Agreement shall have any right to enforce any
of its terms.

 

29.Governing law

 

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

30.Jurisdiction

 

Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

18

 

 

Executed as a deed by AKARI THERAPEUTICS PLC

 

acting by Gur Roshwalb, a director, in the presence of:

 

Witness signature: /s/ Gur Roshawalb__________

 

Witness name: Gur Roshawalb_______________

 

Witness address___________________________

 

________________________________________

 

Witness occupation________________________

 

_________________________

Director

 

Signed as a deed by Clive Richardson in the presence of:

 

Witness signature: /s/ Clive Richardson_________

 

Witness name: Clive Richardson______________

 

Witness address___________________________

 

________________________________________

 

Witness occupation________________________ 

 

_________________________

 

 

19

 

 

SCHEDULE 1

 

JOB DESCRIPTION

 

1.Drug manufacturing – product and substance and drug development;

 

2.Overseeing budgeting

 

3.Corporate activity including M&A and fundraisings

 

4.Strategy development

 

5.Managing UK office

 

6.Supporting CEO and Chairman as part of the Executive Team

 

7.Any other duties as appropriate working with Chairman and CEO

 

20

 



 

SCHEDULE 2

 

POST TERMINATION RESTRICTIONS

 

1.Interpretation

 

The definitions and rules of interpretation in this clause apply in this
Schedule.

 

"Employment": the employment of the Employee by the Company on the terms of this
Agreement.

 

"Board": the board of directors of the Company (including any committee of the
board duly appointed by it).

 

"Capacity": as agent, consultant, director, employee, owner, partner,
shareholder or in any other capacity, whether executive or non-executive.

 

"Confidential Information": as defined in the main body of the Agreement.

 

"Garden Leave": any period during which the Company has exercised its rights
under clause 14.

 

"Group Company": as defined in the main body of the Agreement.

 

"Restricted Business": those parts of the business of the Company and any Group
Company with which the Employee was involved to a material extent or had
management responsibility for (or had substantial Confidential Information (as
defined in the main body of the Agreement) regarding in either case at any time
in the 12 months before Termination.

 

"Restricted Customer": any firm, company or person who, during the 12 months
before Termination, was a customer or prospective customer of, or in the habit
of dealing with any Group Company and from whom the Employee had obtained
business on behalf of the Company or any Group Company or to whom the Employee
had provided or arranged the provision of goods or services on behalf of the
Company or any Group Company or for whom the Employee had management
responsibility, at any time during the 12 months immediately before Termination.

 

"Restricted Person": anyone employed by any Group Company who could materially
damage the interests of any Group Company if they were involved in any Capacity
in any business concern which competes with any Restricted Business and with
whom the Employee dealt (including by working with or managing) in the 12 months
before Termination in the course of his employment.

 

"Restricted Territory": England, Scotland, Wales and Northern Ireland together
with any other country in which the Company or any other Group Company:

 

(a)        carried on any Restricted Business or provided any goods or services
in connection with any Restricted Business at Termination; or

 

(b)        carried on any Restricted Business or provided any goods or services
in connection with any Restricted Business at any time during the period of six
months immediately prior to Termination; or

 

21

 

 

(c)        is to the knowledge of the Employee to carry out any Restricted
Business at any time during the period of six months immediately following
Termination;

 

and regarding which country at any time during the period of 12 months
immediately prior to Termination the Employee was materially concerned or worked
in; and/or had management responsibility for; and/or obtained Confidential
Information.

 

"Subsidiary and Holding Company": as defined in the main body of the Agreement.

 

"Termination": the termination of the Employee's employment with the Company
howsoever caused.

 

2.Post-termination restrictions

 

2.1In order to protect the Confidential Information and business connections of
the Company and each Group Company to which he has access as a result of the
Employment, the Employee covenants with the Company (for itself and as trustee
and agent for each Group Company) that he shall not:

 

(a)for twelve months after Termination, solicit or endeavour to entice away from
any Group Company the business or custom of a Restricted Customer with a view to
providing goods or services to that Restricted Customer in competition with any
Restricted Business;

 

(b)for twelve months after Termination, offer to employ or engage or otherwise
endeavour to entice away from any Group Company any Restricted Person;

 

(c)for twelve months after Termination, employ or engage or otherwise facilitate
the employment or engagement of any Restricted Person, whether or not such
person would be in breach of contract as a result of such employment or
engagement;

 

(d)for six months after Termination, within the Restricted Territory, be
involved in any Capacity with any business concern which is (or intends to be)
in competition with any Restricted Business;

 

(e)for twelve months after Termination, be involved with the provision of goods
or services to (or otherwise have any business dealings with) any Restricted
Customer in the course of any business concern which is in competition with any
Restricted Business; or

 

(f)at any time after Termination, represent himself as connected with any Group
Company in any Capacity, other than as a former employee, or use any registered
names or trading names associated with any Group Company.

 

2.2None of the restrictions in clause 2.1 shall prevent the Employee from
holding an investment by way of shares or other securities of not more than 5%
of the total issued share capital of any company, whether or not it is listed or
dealt in on a recognised stock exchange.

 

2.3The restrictions imposed on the Employee by this clause 2 apply to him
acting:

 

(a)directly or indirectly; and

 

22

 

 

(b)on his own behalf or on behalf of, or in conjunction with, any firm, company
or person.

 

2.4The period for which the restrictions in clause 2.1 apply shall be reduced by
any period that the Employee spends on Garden Leave immediately before
Termination.

 

2.5If the Employee receives an offer to be involved in a business concern in any
Capacity during the Employment, or before the expiry of the last of the
covenants in this clause 2, the Employee shall give the person making the offer
a copy of this clause 2 and shall tell the Company the identity of that person
as soon as possible after accepting the offer.

 

2.6If, at any time during the Employee's employment, two or more Restricted
Persons have left their employment, appointment or engagement with the Company
to perform Restricted Business for a business concern which is, or intends to
be, in competition with any Restricted Business, the Employee will not at any
time during the six months following the last date on which any of those
Restricted Persons were employed or engaged by the Company, be employed or
engaged in any way with that business concern under which the Employee will
perform Restricted Business on the behalf of that business concern.

 

2.7The Company and the Employee entered into the restrictions in this clause 2
having been separately legally advised.

 

2.8Each of the restrictions in this clause 2 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 

2.9If the Employee's employment is transferred to any firm, company, person or
entity other than a Group Company (the "New Employer") pursuant to the Transfer
of Undertakings (Protection of Employment) Regulations 2006, the Employee will,
if required, enter into an agreement with the New Employer containing
post-termination restrictions corresponding to those restrictions in this clause
2, protecting the confidential information, trade secrets and business
connections of the New Employer.

 

2.10The Employee will, at the request and expense of the Company, enter into a
separate agreement with any Group Company in which he agrees to be bound by
restrictions corresponding to those restrictions in this clause 2 (or such of
those restrictions as may be appropriate) in relation to that Group Company.

 

 

23

 